Q)10- cash" 45

Case 3:17-cv-03226-MAS-DEA Document 55-102 Filed 09/06/19 Page 1 of 4 PagelD: 1527

Record & ..sturn to:
MADISON T!TLE AGENCY. LLC
Breed 4125 OCEAN AVENUE
LAKEWOOD, NJ 08701

O49 (6 F

This Deed is made on November 3, 2014, delivered November ZO , 2014.

BETWEEN DENNIS DE BONIS, A MARRIED MAN

whose post office address is 1406 Kalae Drive, Forked River, NJ 08731
referred to as the Grantor,

AND WR PROPERTY LLC
whose post office address is 2105 West County Line Road, Suite 3, Jackson, NJ 08527

referred to as the Grantee.

The words "Grantor" and “Grantee" shall mean all Grantors and all Grantees listed above.

Transfer of Ownership. The Grantor grants and conveys (transfers ownership of) the property
described below to the Grantee; This transfer is made for the sum of

THREE HUNDRED FIFTY THOUSAND AND 00/100 ----($350,000.00) DOLLARS

The Grantor acknowledges receipt of this money.

Tax Map Reference. (N.J.S.A. 46:15-1.1) Municipality of Township of Jackson

Block No. 21401 Lot No. 15 Account No.
[ ] No property tax identification number is available on the date of this Deed. (Check box if applicable.)

Property. The property consists of the land and all the buildings and structures on the land in
the Township of Jackson, County of Ocean and State of New Jersey. The legal description is:
XXX LEGAL DESCRIPTION ATTACHED

BEING the same premises conveyed to Grantor, Dennis DeBonis, by the following Deeds:

Deed to Dolores M. Caruso (n/k/a Dolores M. Caruso-De Bonis) and Dennis De Bonis, joint tenants
with right of survivorship by Deed dated January 30, 1998 from Novia Mechik, widow, a/k/a Novia
Laube and Carmen Laube, unmarried as joint tenants, recorded in the Ocean County Clerk’s Office on

February 9, 1998 in Deed Book 5548, Page 0189 and by

Deed from Dolores M. Caruso-De Bonis, a married woman to Dennis De Bonis, a married man, dated
November 3, 2014, recorded in the Ocean County Clerk’s Office on November 7, 2014 in OR Book

15934, Page 1679.
The street address of the Property is: vacant land located on White Rd., Jackson Twp., NJ.

Prepared by: RONALD L. BENNARDO, ESQ

 

COUNTY OF OCEAN

CONSIDERATION
REALTY TRANSFER FEE.

DATESA: BY. amare

 

Book15948/Page1771

OO"SOT*T$ XUL TWO 4M
V1398V709 “11095
FZSOTYTIOE 2 HLSNI

“ANAT ALNNOD ¥
d 8¢6ST Wa yO 7

AASH3P M3N ALNNOD N¥3D0
580 YTOE/9C/TT 1221 9,

eStde

LY
Case 3:17-cv-03226-MAS-DEA Document 55-102 Filed 09/06/19 Page 2 of 4 PagelD: 1528

. Old Republic National Title Insurance Company

Commitment Number: MTANJ-099189

TITLE INSURANCE COMMITMENT
SCHEDULE A
LEGAL DESCRIPTION

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the Township of Jackson, County of Ocean, State of New Jersey.

BEING known and designated as Lot 9.03 in Block 58.01 as shown on the map entitled "Proposed Subdivision
Tax Lot 9.01 Block 58, Jackson Township, Ocean County; New Jersey” filed in the Ocean County Clerk's Office on
10/16/86 as Map Number H-1752.

BEGINNING at a point in the northwesterly line of White Road said point being located at the intersection of same
and the southwesterly property line of Lot 8.08; thence

1. Along the northwesterly line of White Road, South 46 degrees 41 minutes 00 seconds West 172.82 feet to a
point for a corner to Lot 9.01; thence

2. Along the northeasterly property line.of Lot 9.01, North 43 degrees 19 minutes 00 seconds West 478.20 feet to
a corner of said Lot 9.01; thence

3. Along the northwesterly property line of Lot 9.01, South 46 degrees 41 minutes 00 seconds West 320.00 feet to
a point in the northeasterly property line of Lot 10.03; thence

4. Along the northeasterly property line of Lot 10.03 and 10.04 and 10.05, North 43 degrees 19 minutes 00
seconds West 326.27 feet to a point for a corner to Lot 7; thence

5. Along the southwesterly property line of Lot 7, North 59 degrees 58 minutes 00 seconds East 506.37 feet to a
point for a corner of Lot 8.01; thence

6. Along the southwesterly property line of Lot 8.01 and 8.08, South 43 degrees 19 minutes 00 seconds East
688.11 feet to the point and place of BEGINNING.

NOTE: Being Lot(s) 15, Block 21401, Tax Map of the Township of Jackson, County of Ocean.

NOTE: Lot and Block shown for informational purposes only.

Madison Title Agency, LLC
1125 Ocean Avenue, Lakewood, NJ 08701
Telephone: 732-905-9400 Fax: 732-905-9420

ALTA Commitment Form-2006 Schedule A
(Created 09/29/2014 05:37AM) 099189

Book15948/Page1772
Case 3:17-cv-03226-MAS-DEA Document 55-102 Filed 09/06/19 Page 3 of 4 PagelD: 1529

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIT/REPS
(5-12)
State of New Jersey
, ) a cw t ner ae 2 »
Seller's Residency Certification/Exemption
(C.66, P.L. 2004)
(Please-Print or Type)
SELLER(S) INFORMATION (see Instructions, page 2):
Name(s) DENNIS DE BONIS, A MARRIED MAN
Current Resident Address 1406 Kalao Drive
City, Town, Post Office Forked River State NJ Zip Code _ 08734
PROPERTY INFORMATION (Brief Property Description):
Block(s) 21401 . Lot(s) 18 - _ Qualifier.
Street Address Vacant land located on White Rd.
City, Town, Post Office Jackson State NJ Zip Code o8527

 

 

Seller’s Percentage of Ownership ___ 100% Consideration $350,000.00 Closing Date

 

SELLER’S ASSURANCES (Check the Appropriate Box) (Boxes 2 through 10 apply to Residents and Non-residents):
1 OH 1am a resident taxpayer (individual, estate or trust) of the State of New Jersey. pursuant to N.J.S.A. §4A:1-1 et seq. and will file a
resident gross income tax returnand pay any applicable taxes on any gain or income from the disposition of this property.

2, ) Thereal property being sold or transferred id used exclusively as my principal residence within the mieatiing of section 121 of the
federal Internal Revenue Code of 1986, 26 U.S.C. s. 121.

et seg.
6. (CJ The total consideration for the property is $1,000 or leas and as such, the seller is not required to make an estimated payment
pursuant to N.J.8.A. 54A:5-1-1 et seq.
() The gain from the sale will not be recognized for Federal incorne tax purposes under 1.B.C. Section 721, 1081, 1083 or is a
cemetery plot. (CIRCLE THE APPLICABLE SECTION.) If such section does not ultimately epply to this transaction, the
seller acknowledges the obligation to file a New Jersey income tax return for the year of the sale-(see instructions).
CJ No non-like kind property received.

8. oO Transfer by an-exeeutor or administrator df. a decedent toa devisee or heir to effect distribution of the decedent's estate in
accordance with the provisions of the decedent's will or the intestate laws of this state.

9. (1 the property being sold is subject to a short sale instituted by the mortgagee, whereby the seller has agreed not toreceive any
proceeds from the sale and the mortgagee will receive all proceeds paying off an agreed amount of the mortgage.

10. Oo The deed being recorded is.a deed dated prior to the effective date of P.L. 2004, e. 55 (August.1, 2004), and was previously
unrecorded.

SELLER(S) DECLARATION:
‘The undersigned understands that this declaration and its contents may be disclosed or provided to the New Jersey Division of Taxation

and that any fala statement contained herein could be punished by fine, imprisonment, or both. I furthermore declare that I have
5 examined this declaration ‘and, to:the best of my knowledge and belief, it is true, yetr and complete. By checking this box ( I certify

3. Cl rama mortgagor conveying the mortgaged property toa mortgagee in foreclosure or in a transfer in lieu of foreclosure with no
- additional consideration.
: 4. CI Seller, transferor or transferee is an agency or authority of the United States of America, an agency or authority of the State of
New Jersey, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government
National Mortgage Association, ora private mortgage insurance company.
b 5, [J Seller is not an individual, estate or truetand:as such net required to make an estimated payment pursuant to N.J S.A, 54A:1-1

_

        

 

 

 

 

 

 

 

that the Power of Attorney to represent the seller(s) has bfen previously reco! @1¥ being recorded ainultaneously with the deed to
which this form:ia attached. - ‘
Me " a A
Date ) Signature (Seller) Ploane indicate if Power of Attorney or Attorney in Fact
DENNIS DE BONIS

Date Signature Geller) Ploase indicete if Power of Attorney or Attorney in Fact
1647 Seller's Residency Certification/Exemption Printéd by ALL-STATE LEGAL®
Rev,6/12 P2/i4 wwwaslegal.com 800.222.0510 “Page

GIT/REP-3 Mey" { - A Division of ALL-STATE International, Inc.

Book15948/Page1773
Case 3:17-cv-03226-MAS-DEA Document 55-102 Filed 09/06/19 Page 4 of 4 PagelD: 1530

Promises by Grantor. The Grantor promises that the Grantor has done no act to encumber the
property. This promise is called a "covenant as to grantor's acts" (N.J.S.A. 46:4-6). This promise means
that the Grantor has not allowed anyone else to obtain any legal rights which affect the property (such as
by making a mortgage or allowing a judgment to be entered against the Grantor).

Signatures. The Grantor signs this Deed as of the date at the top of the first page.

Witnessed by. a : ‘ i ee
Maria, Treemar DI St eal

 

 

(Notary as Witness) ENNIS DE BONIS
ACKNOWLEDGMENT
STATE OF FLORIDA )
y SS.°
county or _Velv S14 )

L CERTIFY that on November 3 2014, DENNIS DE BONIS, A MARRIED MAN,
personally came before me and stated to my satisfaction that this person (or if more than one, each
person):

(a) was the maker of this Deed,

(b) executed this Deed as his or her own act; and

(c) made this Deed for $350,000.00 as the full and/actual consideration paid or to be paid for the transfer
of title (Such consideration is defined in N.J S.A. 46:15*5.)

 
   
 

CORD AND RETURN TO:
D. Pfeffer, Esq. SONA CR
hea & Pfeffer, P.A.

t County Line Road (Notary Public w starp/seal affixed)
08527

 

Jackson,

 

WBENNARDO-SERVERWatat00 My Fites\7583 Debonis to BSD Equities\t03Deed DeBonis toBSD.wpd

Book15948/Page17/74
